 

Exhibit 10.2

 







AMENDMENT NO. 2 TO MASTER FRAMEWORK AGREEMENT

 

This AMENDMENT NO. 2 TO MASTER FRAMEWORK AGREEMENT (this “Amendment”), is made
and entered into as of April 27, 2020 (the “Amendment Date”), by and among each
of:

 

MUFG Bank, Ltd., a Japanese banking corporation (“MUFG”), as buyer (“Buyer”);

 

Hill-Rom Company, Inc., an Indiana corporation (“Hill-Rom Company”), Hill-Rom
Manufacturing, Inc., an Indiana corporation (“Hill-Rom Manufacturing”), and each
Additional Seller from time to time party hereto, as sellers (each, a “Seller”
and, collectively, the “Sellers”);

 

Hill-Rom Company, as agent for the Sellers (in such capacity, “Sellers’ Agent”);
and

 

solely for purposes of Section 4.5 of this Amendment, Hill-Rom Holdings, Inc.,
an Indiana corporation, as guarantor (“Guarantor”),

 

and amends that certain Master Framework Agreement dated as of May 4, 2018, by
and among Buyer, Sellers’ Agent and the Sellers, as amended by Amendment No. 1
thereto dated as of May 3, 2019 (the “Framework Agreement” and, as amended
hereby, the “Amended Framework Agreement”). Each of Buyer, Sellers’ Agent and
each Seller may also be referred to herein individually as a “Party”, and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties entered into the Framework Agreement and certain other
Transaction Agreements for the purpose of providing the Sellers with a facility
under which Buyer will enter into certain sale and repurchase agreements with
each Seller with respect to their respective Seller Notes;

 

WHEREAS, Guarantor entered into the Guaranty in favor of Buyer and the other
Beneficiaries (as defined in the Guaranty) pursuant to which Guarantor
guaranteed the payment and performance of all obligations, liabilities and
indebtedness owed by Sellers’ Agent and the Sellers under the Transaction
Agreements; and

 

WHEREAS, the Parties now wish to extend the Facility Term and amend certain
other provisions of the Framework Agreement.

 

agreement

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confirmed, the
Parties and, solely for purposes of Section 4.5 of this Amendment, Guarantor
agree as follows:

 

  

 



 

1.       Interpretation.

 

1.1       Definitions. All capitalized terms used but not defined in this
Amendment shall have the meanings set forth in the Framework Agreement
(including Schedule 1 thereto).

 

1.2       Construction. The rules of construction set forth in Section 1.2 of
the Framework Agreement shall apply to this Amendment.

 

2.       Amendments.

 

The Framework Agreement is hereby amended, effective from and after the
Amendment Date, as follows:

 

2.1       Schedule 1 to the Framework Agreement is hereby amended by inserting
each of the following new definitions in alphabetical order:

 

“Adjusted LIBOR” means, with respect to any Transaction Period, the interest
rate per annum determined by Buyer by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
Intercontinental Exchange Benchmark Administration Ltd. (or the successor
thereto if it is no longer making such rates available) LIBOR Rate (“ICE
LIBOR”), as published by Reuters (currently Reuters LIBOR01 page) (or any other
commercially available source providing quotations of ICE LIBOR as designated by
Buyer from time to time) at approximately 11:00 a.m. (London, England time) for
deposits in U.S. Dollars with a duration comparable to such Transaction Period
on the second London Banking Day preceding the first day of such Transaction
Period (or if a rate cannot be determined under the foregoing, an interest rate
per annum equal to the average (rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) of the interest rates per annum at which deposits in
U.S. Dollars with a duration comparable to such Transaction Period in a
principal amount substantially equal to the Purchase Price for the applicable
Transaction outstanding during such Transaction Period are offered to the
principal London office of Buyer by three London banks, selected by Buyer in
good faith, at approximately 11:00 a.m. (London, England time) on the second
London Banking Day preceding the first day of such Transaction Period), by (ii)
a number equal to 1.00 minus the Euro-Rate Reserve Percentage. The calculation
of Adjusted LIBOR may also be expressed by the following formula:

 

ICE LIBOR or appropriate successor

Adjusted LIBOR =             
                                                                

 

1.00 - Euro-Rate Reserve Percentage

 

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. Buyer shall give prompt
notice to Agent of Adjusted LIBOR as determined or adjusted in accordance
herewith (which determination shall be conclusive absent manifest error).
Notwithstanding the foregoing, if Adjusted LIBOR as determined herein would be
less than zero (0.00), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

 

 1  

 



 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Buyer and the Sellers
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to Adjusted LIBOR for U.S. Dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
Adjusted LIBOR with an Unadjusted Benchmark Replacement for each applicable
Transaction Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by Buyer and the Sellers giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of Adjusted LIBOR with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
Adjusted LIBOR with the applicable Unadjusted Benchmark Replacement for U.S.
Dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the timing and frequency of determining rates and other
administrative matters) that Buyer decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Buyer in a manner substantially consistent with market
practice (or, if Buyer decides that adoption of any portion of such market
practice is not administratively feasible or if Buyer determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Buyer decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to ICE LIBOR:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
ICE LIBOR permanently or indefinitely ceases to provide ICE LIBOR; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

 2  

 



 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to Adjusted LIBOR:

 

(1) a public statement or publication of information by or on behalf of the
administrator of ICE LIBOR announcing that such administrator has ceased or will
cease to provide ICE LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide ICE LIBOR;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of ICE LIBOR, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for ICE LIBOR, a
resolution authority with jurisdiction over the administrator for ICE LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for ICE LIBOR, which states that the administrator of ICE LIBOR
has ceased or will cease to provide ICE LIBOR permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide ICE LIBOR; or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of ICE LIBOR announcing that ICE LIBOR is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Buyer by notice to
the Sellers.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to ICE LIBOR and
solely to the extent that ICE LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced ICE LIBOR for all purposes hereunder in accordance with Section 4.5 and
(y) ending at the time that a Benchmark Replacement has replaced ICE LIBOR for
all purposes hereunder pursuant to Section 4.5.

 

“Compliance Certificate” has the meaning given to such term in the Credit
Agreement.

 

“Credit Agreement Agent” has the meaning given to the term “Administrative
Agent” in the Credit Agreement.

 

“Early Opt-in Election” means the occurrence of:

 



(1) a determination by Buyer that U.S. Dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 4.5, are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace ICE LIBOR, and

 

 3  

 



 

(2) the election by Buyer to declare that an Early Opt-in Election has occurred
and the provision by Buyer of written notice of such election to the Sellers.

 

For the avoidance of doubt, an Early Opt-in Election shall only be successful if
agreed to by the Sellers as set forth in Section 4.5.

 

“Euro-Rate Reserve Percentage” means, as of any date of determination, the
maximum effective percentage in effect on such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirements (including without limitation, supplemental, marginal, and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“ICE LIBOR” has the meaning set forth in the definition of Adjusted LIBOR.

 

“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in the city of London, England.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

 4  

 



 

2.2       The definition of Credit Agreement in Schedule 1 to the Framework
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Credit Agreement” means that certain Credit Agreement, dated as of August 30,
2019, among Guarantor, as lead borrower, Welch Allyn, Inc., as co-borrower, the
other borrowers from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, Fifth Third Bank and The Bank of Nova
Scotia, as co-syndication agents, and Capital One, National Association, Goldman
Sachs Bank USA, TD Bank, N.A., and Citibank, N.A., as co-documentation agents,
and each lender from time to time party thereto, as amended, restated, waived,
refinanced, or otherwise modified and in effect from time to time.

 

2.3       The definition of Fee Letter in Schedule 1 to the Framework Agreement
is hereby amended by deleting the words “May 3, 2019” appearing therein and
replacing them with “May 1, 2020”.

 

2.4       The definition of Scheduled Facility Expiration Date in Schedule 1 to
the Framework Agreement is hereby amended by deleting the words “May 1, 2020”
appearing therein and replacing them with “April 26, 2021”.

 

2.5       Article 4 of the Framework Agreement is amended by inserting the
following at the end thereof as a new Section 4.5:

 

4.5        Effect of Benchmark Transition Event

 

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Transaction Agreement, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, Buyer and the Sellers may
amend this Agreement to replace Adjusted LIBOR with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Buyer has delivered
such proposed amendment to the Sellers so long as Buyer has not received, by
such time, written notice of objection to such amendment from the Sellers. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that the Sellers have delivered to Buyer written notice that such
Sellers accept such amendment. No replacement of Adjusted LIBOR with a Benchmark
Replacement pursuant to this Section 4.5 will occur prior to the applicable
Benchmark Transition Start Date.

 

(b)       Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Buyer will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Transaction Agreement (including
any Master Repurchase Agreement), any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.

 

 5  

 



 

(c)       Notices; Standards for Decisions and Determinations. Buyer will
promptly notify the Sellers of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by Buyer pursuant to this Section 4.5, including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 4.5.

 

(d)       Benchmark Unavailability Period. Upon the Sellers’ receipt of notice
of the commencement of a Benchmark Unavailability Period, the Sellers may revoke
any Transaction Notice with respect to any Transaction to be entered into during
any Benchmark Unavailability Period. For purposes of any Transaction entered
into during any Benchmark Unavailability Period, Buyer’s actual cost of funds
shall be used instead of Adjusted LIBOR in determining the Pricing Rate for such
Transaction.

 

2.6       Section 5.1(p) of the Framework Agreement is hereby amended by
deleting each reference to “December 31, 2017” appearing therein and replacing
each such reference with “December 31, 2019”.

 

2.7       Section 5.3(q) of the Framework Agreement is hereby amended by adding
the following to the end thereof: “Each Seller shall also deliver (or cause to
be delivered) to Buyer, concurrently with the delivery thereof to the Credit
Agreement Agent, copies of each Compliance Certificate delivered (or required to
be delivered) to the Credit Agreement Agent pursuant to the terms of the Credit
Agreement.”

 

3.       Representations, Warranties, Undertakings and Agreements.

 

3.1       Sellers. In entering into this Amendment, each Seller hereby makes or
repeats (as applicable) to Buyer as of the Amendment Date (or, to the extent
expressly relating to a specific prior date, as of such prior date) the
representations and warranties set forth in the Framework Agreement and each
other Transaction Agreement to which such Seller is a party, and such
representations and warranties shall be deemed to include this Amendment. Each
Seller further represents that it has complied in all material respects with all
covenants and agreements applicable to it under the Framework Agreement and each
of the other Transaction Agreements to which it is a party.

 

3.2       Certain Buyer Acknowledgements. Buyer hereby acknowledges that it has
received notice of the substantially concurrent amendments to the Securitization
Facility Documents, to be effective on or about the date hereof (the
“Securitization Facility Amendments”), in accordance with Section 5.3(r) of the
Framework Agreement, and has not elected to terminate the Facility Term pursuant
to the definition of “Facility Expiration Date”. Buyer agrees that,
notwithstanding Section 5.3(h) of the Framework Agreement, any extension,
amendment or other modification of any Seller Note pursuant to the
Securitization Facility Amendment shall not constitute a breach or other
violation of such Section 5.3(h).

 

 6  

 



 

4.       Miscellaneous.

 

4.1       Counterparts. This Amendment may be executed by the Parties on any
number of separate counterparts, by facsimile or email, and all of those
counterparts taken together will be deemed to constitute one and the same
instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signatures are physically
attached to the same document. A facsimile or portable document format (“.pdf”)
signature page will constitute an original for the purposes of this Section 4.1.

 

4.2       Replacement Fee Letter. The Parties acknowledge and agree that, in
connection with this Amendment and as a condition to the effectiveness hereof,
Buyer and the Sellers are entering into a replacement Fee Letter Agreement,
dated as of the Amendment Date (the “Replacement Fee Letter”), which shall
constitute a Transaction Agreement under the Amended Framework Agreement and
shall in all respects replace and supersede the prior Fee Letter Agreement
entered into among Buyer and the Sellers on the First Amendment Effective Date
(the “Prior Fee Letter”). The Parties further acknowledge and agree that,
effective from and after the Amendment Date, the Prior Fee Letter shall be
terminated and have no further force or effect, and as reflected in Section 2.1
of this Amendment, all references in the Framework Agreement and the other
Transaction Agreements to the Fee Letter shall be deemed references to the
Replacement Fee Letter.

 

4.3       Amendments to Master Repurchase Agreements. The Parties acknowledge
and agree that, in connection with this Amendment and as a condition to the
effectiveness hereof, Buyer and the applicable Sellers are entering into (i)
that certain Amendment No. 1 to Hill-Rom Company Master Repurchase Agreement
dated as of the Amendment Date (the “HRC MRA Amendment”) and (ii) Amendment No.
1 to Hill-Rom Manufacturing Master Repurchase Agreement dated as of the
Amendment Date (the “HRM MRA Amendment” and, together the HRC MRA Amendment, the
“MRA Amendments”). The Parties further acknowledge and agree that, effective
from and after the Amendment Date, all references in the Framework Agreement and
the other Transaction Agreements (x) to the Hill-Rom Company Master Repurchase
Agreement shall be deemed to be references to such agreement as amended by the
HRC MRA Amendment (as so amended, the “Amended HRC MRA”) and (y) to the Hill-Rom
Manufacturing Master Repurchase Agreement shall be deemed to be references to
such agreement as amended by the HRM MRA Amendment (as so amended, the “Amended
HRM MRA” and, together with the Amended HRC MRA, the “Amended Master Repurchase
Agreements”). Each of the Amended Master Repurchase Agreements shall constitute
a Transaction Agreement under the Amended Framework Agreement.

 

4.4       Ratification and Amendment to Transaction Agreements. Except as
amended hereby or as otherwise specified in Sections 4.2 and 4.3 hereof, each of
the other Transaction Agreements remains in full force and effect. The Parties
hereby acknowledge and agree that, effective from and after the Amendment Date,
(i) all references to the Framework Agreement in any other Transaction Agreement
shall be deemed to be references to the Amended Framework Agreement, (ii) any
amendment in this Amendment or either of the MRA Amendments of a defined term in
the Framework Agreement or either of the Master Repurchase Agreements, as the
case may be, shall apply to terms in any other Transaction Agreement which are
defined by reference to the Framework Agreement or such Master Repurchase
Agreement, and (iii) this sentence shall be effective to amend each of the
relevant Transaction Agreements (including each Master Repurchase Agreement and
each Annex thereto) to the extent necessary to give effect to the foregoing
clauses (i) and (ii).

 

 7  

 



 

4.5       Guarantor Acknowledgment and Consent. Guarantor hereby acknowledges
the Parties’ entry into this Amendment and consents to the terms and conditions
hereof (including with respect to the Replacement Fee Letter and each of the MRA
Amendments), it being understood that such terms and conditions may affect the
extent of the Guaranteed Obligations (as defined in the Guaranty) for which
Guarantor may be liable under the Guaranty. Guarantor further confirms and
agrees that the Guaranty remains in full force and effect after giving effect to
this Amendment and, for the avoidance of doubt, acknowledges that any amendment
herein or in either of the MRA Amendments to a defined term in the Framework
Agreement or in either of the Master Repurchase Agreements (as the case may be)
shall apply to terms in the Guaranty which are defined by reference to the
Framework Agreement or either Master Repurchase Agreement.

 

4.6       GOVERNING LAW. This AMENDMENT shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law provisions thereof other than sections 5-1401 and 5-1402 of the
New York General Obligations Law.

 

4.7       Expenses. All reasonable legal fees and expenses of Buyer incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment and each related document entered into in connection herewith shall be
paid by the Sellers promptly on demand.

 

 

 

[SIGNATURE PAGES FOLLOW]

  

 8  

 



 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

  

 

  Buyer:       MUFG Bank, Ltd.  

 

 

By:

 

 

/s/ Thomas Giuntini

  Name: Thomas Giuntini   Title: Managing Director

 

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

 



[Signature Page to Amendment No. 2 to Master Framework Agreement]



  

 



 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

  

 

  Seller and Sellers’ Agent:      

Hill-Rom Company, Inc.

 

 

 

 

By:

 

 

/s/ Barbara W. Bodem

  Name: Barbara W. Bodem   Title: President

 

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

 



[Signature Page to Amendment No. 2 to Master Framework Agreement]



  

 



 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

  

 

  Seller:      

Hill-Rom Manufacturing, Inc.

 

 

 

 

By:

 

 

/s/ Barbara W. Bodem

  Name: Barbara W. Bodem   Title: President

  

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]



  

 



[Signature Page to Amendment No. 2 to Master Framework Agreement]



  

 



 

IN WITNESS WHEREOF, Guarantor has executed this Amendment (solely for purposes
of Section 4.5 hereof) as of the date first written above.

 

 

  Guarantor:      

Hill-Rom Holdings, Inc.

 

 

 

 

By:

 

 

/s/ Barbara W. Bodem

  Name: Barbara W. Bodem   Title: Senior Vice President and Chief Financial
Officer

 



 



[Signature Page to Amendment No. 2 to Master Framework Agreement]

  









 

